EXHIBIT 10.2
MERGER AGREEMENT
     THIS MERGER AGREEMENT (this “Agreement”), dated June 5, 2008, is made by
and between EZCORP, Inc., a Delaware corporation (“EZCORP”), Value Merger Sub,
Inc., a Florida corporation to be formed (the “Merger Sub”) and Value Financial
Services, Inc., a Florida corporation, (the “Company”) (together, the
“Constituent Corporations”).
RECITALS:
     A. The boards of directors of each of the Constituent Corporations have
each determined that it is advisable and in the best interests of their
respective shareholders for the Merger Sub and the Company to enter into a
business combination on the terms and subject to the conditions set forth
herein.
     B. In furtherance of such combination, the boards of directors of each of
the Constituent Corporations have each approved the merger of the Merger Sub, a
corporation to be formed as a wholly owned subsidiary of EZCORP, with and into
the Company (the “Merger”) in accordance with the terms of this Agreement and
the applicable provisions of the Florida Business Corporation Act (“FBCA”).
     C. This Merger is authorized by Section 1101 of the FBCA.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual promises herein made, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Merger Sub, EZCORP and the Company agree as
follows:
     1 Definitions.
     For purposes of this Agreement, the following terms shall have the meanings
set forth below and any derivatives of the terms shall have correlative
meanings:
     “Credit Facility” shall mean the $37 million financing arrangement between
the Company and Fifth Third Bank, dated June 15, 2007.
     “Contracts” shall mean, collectively, all oral and written contracts,
agreements, instruments, documents, leases, indentures, insurance policies,
undertakings or other obligations.
     “Disclosure Schedule” shall mean the disclosure schedule attached hereto
and incorporated herein.
     “EZCORP Shares” shall mean 1,625,000 shares of class A non-voting common
stock to be issued by EZCORP and exchanged in the Merger.
     “Financial Statements” shall mean, collectively, the audited financial
statements (including balance sheets and statement of earnings, stockholders’
equity and cash flow) of the Company for each of its fiscal years ending
December 31, 2004, through and including December 31, 2007.
     “Governmental Authority” shall mean the government of the United States or
any foreign jurisdiction, any state, county, municipality or other governmental
or quasi governmental unit, or any agency, board, bureau, instrumentality,
department or commission (including any court or other tribunal) of

 



--------------------------------------------------------------------------------



 



any of the foregoing and any body exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority of any nature whatsoever.
     “Hart-Scott-Rodino Act” shall mean the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.
     “Knowledge” shall mean that an individual:
          (1) is actually aware of such fact or other matter, or
          (2) a prudent individual in the position of the Company could be
expected to discover or otherwise become aware of such fact or other matter in
the course of conducting a reasonable investigation concerning the existence of
such fact or other matter.
     A Person other than an individual will be deemed to have “Knowledge” of a
particular fact or matter if any individual who is serving as a director,
officer, partner, executor, or trustee of such Person (or in any similar
capacity) has, or at any time had, Knowledge of such fact or matter.
     “Laws” shall mean, collectively, all federal, state, local, municipal,
foreign or international constitutions, laws, statutes, ordinances, rules,
regulations, codes, or principles of common law.
     “Leases” shall mean, collectively, leases, contracts, agreements and other
documents providing the Company with a right to use specified real and/or
personal property.
     “Licenses” shall mean, collectively, governmental, regulatory,
administrative and non governmental licenses, permits, approvals,
certifications, accreditations, notices and other authorizations.
     “Material Adverse Change” or “Material Adverse Effect” shall mean any
materially adverse change in or effect on the financial condition, business,
operations, assets, properties or results of operations of the affected party;
provided, however, that none of the following shall be deemed to have caused,
constitute, or be taken into account in determining whether there has been a
Material Adverse Change or Material Adverse Effect: (1) any change or effect
arising from or relating to: (a) financial, banking or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index); (b) changes in United States generally accepted accounting
principles; (c) changes in the affected party’s general industry or the economy
of the U.S. as a whole; and (d) adverse changes or effects arising from the
announcement or consummation of the transactions contemplated hereby; (2) any
change or effect in the Ordinary Course; and (3) any change or effect that is
cured before the earlier of (a) the Closing Date and/or (b) the date on which
this Agreement is terminated pursuant to Section 0.
     “Orders” shall mean all decisions, injunctions, writs, guidelines, orders,
arbitrations, awards, judgments, subpoenas, verdicts or decrees entered, issued,
made or rendered by any Governmental Authority.
     “Ordinary Course” shall mean the ordinary course of the Company’s business,
consistent with the past practices of the Company. The Ordinary Course does not
include any transaction with an officer, director, shareholder or investor of
the Company.
     “Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Authority.
     “SEC” shall mean the United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     2 The Merger.
          2.1 Merger. Upon the terms and conditions set forth in this Agreement,
and in accordance with the applicable provisions of the FBCA, at the Effective
Date (defined in Section 2.2), the Merger Sub shall be merged with and into the
Company, which latter shall be the surviving corporation (the Company is also
sometimes called the “Surviving Corporation” herein).
          2.2 Continuing Corporate Existence. Except as may otherwise be set
forth herein, the corporate existence of the Company, with all its purposes,
powers, franchises, privileges, rights and immunities, shall continue unaffected
and unimpaired by the Merger, and the corporate existence and identity of the
Merger Sub, with all its purposes, powers, franchises, privileges, rights and
immunities, at the Effective Date shall be merged with and into that of the
Company, and the separate corporate existence and identity of the Merger Sub
shall thereafter cease except to the extent continued by statute.
          2.3 Effective Date. The Merger shall become effective at the date and
time when the articles of merger are filed with the Secretary of State of
Florida (the “Effective Date”).
          2.4 Corporate Governance.
          (a) The Articles of Incorporation of the Company, as amended in the
articles of merger on the Effective Date, shall become the Articles of
Incorporation of the Company as the surviving corporation.
          (b) The Bylaws of the Company, as amended on the Effective Date, shall
become the Bylaws of the Company as the surviving corporation.
          (c) Those persons serving as directors and officers of the Merger Sub
on the Effective Date of the Merger shall become the directors and officers of
the Company as of the Effective Date.
          (d) Those persons serving as directors and officers of the Company on
the Effective Date of the Merger shall cease holding their respective offices in
the Company as of the Effective Date.
          2.5 Rights and Obligations of the Company. At the Effective Date, the
Company as the Surviving Corporation shall have the following rights and
obligations.
          (a) The Company shall have all the rights, privileges, immunities and
powers and shall be subject to all the duties and liabilities of a corporation
organized under the laws of the State of Florida.
          (b) The Company shall possess all of the rights, privileges,
immunities and franchises, of either a public or private nature, of the Company
and the Merger Sub, and all property, real, personal and mixed, and all debts
due on whatever account, and all other chooses in action, and every other
interest of or belonging or due to the Merger Sub and the Company shall be taken
and deemed to be transferred to or invested in the Company without further act
or deed.
          (c) At the Effective Date, the Company shall thenceforth be
responsible and liable for all contracts, liabilities and obligations of the
Company and the Merger Sub, and any claim existing or action or proceeding
pending by or against the Company or the Merger Sub may be prosecuted against
the Company as if the Merger had not occurred, or the Company may be substituted
in its place. Neither the rights of creditors nor any liens upon the property of
the Company.

 



--------------------------------------------------------------------------------



 



          2.6 Closing. Consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Greenburg Traurig,
P.A., in Orlando, Florida commencing at 10:00 A.M. on or before July 15, 2008,
or as soon as possible thereafter when each of the other conditions of this
Agreement have been satisfied or waived, and shall proceed promptly to
conclusion, at such place, time and date as shall be determined by the parties
hereto. The day on which the Closing shall occur is herein called the “Closing
Date.” Each of the Constituent Corporations will cause to be prepared, executed,
and delivered the Articles of Merger to be filed with the Secretary of State of
Florida and all other appropriate and customary documents as any party or its
counsel may reasonably request for the purpose of consummating the transactions
contemplated by this Agreement. All actions taken at the Closing shall be deemed
to have been taken simultaneously at the time the last of any such actions is
taken or completed.
     3 Conversion of Securities.
          3.1 On the Effective Date, by virtue of the Merger and without any
action on the part of EZCORP, Merger Sub, the Company or the holders of the
common stock of the Company:
          (a) except as set forth in subsection 00:
          (1) each share of common stock of the Company issued and outstanding
immediately prior to the Effective date shall be canceled and automatically
converted, subject to Section (c), into the right to receive $11.00 per share of
common stock of the Company (assuming for all purposes in this Section 3 the
exercise or conversion of all then outstanding options, warrants, conversion
rights, commitments or other rights to acquire the Company’s common stock,
whether vested or unvested), calculated and paid as follows:
          A. up to 15 of the Company’s shareholders, each of whom is listed on
Schedule 1 (as said Schedule may be amended by the Company from time to time
prior to the Merger) and each of whom must be “accredited investors” as that
term is defined in SEC Rule 501, shall receive (i) a number of the EZCORP Shares
in the individual amounts set forth on Schedule 1, plus (ii) a cash payment
equal to $11.00 per common share owned by the shareholder, minus the product of
the number of the EZCORP Shares received by the shareholder as set forth in
Schedule 1 times the closing price per share of EZCORP’s class A non-voting
common stock on the NASDAQ Stock Market on the business day immediately prior to
the Closing Date; and
          B. the remaining Company shareholders not listed on Schedule 1 shall
receive a cash payment of $11.00 per share;
          (2) each share of common stock of the Company held in treasury by the
Company or any Subsidiary of the Company immediately prior to the Effective Date
shall be canceled and extinguished without any conversion thereof and no payment
or distribution shall be made with respect thereto;
          (3) each share of common stock of Merger Sub issued and outstanding
immediately prior to the Effective Date shall be converted into and exchanged
for one validly issued, fully paid and nonassessable share of common stock of
the Company; and
          (4) {Intentionally Left Blank.}

 



--------------------------------------------------------------------------------



 



          (b) Notwithstanding any provisions of this Agreement to the contrary,
shares of the Company’s common stock which are issued and outstanding
immediately prior to the Effective Date and which are held by any Person who has
properly exercised their appraisal rights under the FBCA (the “Appraisal
Shares”) will not be converted into or represent a right to receive the
applicable Merger Consideration pursuant to this Section 0. The holders thereof
will be entitled only to such rights as are granted by Section 1302 of the FBCA.
Each holder of Appraisal Shares who becomes entitled to payment for such shares
of Company common stock pursuant to Section 1302 of the FBCA will receive
payment therefor from the Company in accordance with the FBCA; provided,
however, that (1) if any such holder of Appraisal Shares fails to establish its
entitlement to appraisal rights as provided in Section 1323 of the FBCA, or
(2) if any such holder of Appraisal Shares effectively withdraws its demand for
appraisal of such shares of the Company’s common stock or loses its right to
appraisal and payment for its shares of the Company’s common stock under
Section 1323 or 1326 of the FBCA, such holder will forfeit the right to
appraisal of such shares of the Company’s common stock and each such share of
the Company’s common stock will be treated as if such share had been converted,
as of the Effective Date, into a right to receive the applicable Merger
Consideration, without interest thereon, as provided in subsection 00.
          3.2 Exchange of Certificates.
          (a) Exchange Agent. EZCORP shall deposit, or shall cause to be
deposited, with American Stock & Transfer Company or such other bank or trust
company that may be designated by EZCORP and is reasonably satisfactory to the
Company (the “Exchange Agent”), for the benefit of the holders of shares of the
Company’s common stock, for exchange in accordance with this Section 0 through
the Exchange Agent, cash and certificates representing the EZCORP Shares
issuable pursuant to Section 0 as of the Effective Date, the aggregate of such
cash and certificates for the EZCORP Shares, being hereinafter referred to as
the “Exchange Fund”). If requested by the Exchange Agent, the Company and EZCORP
will enter into a mutually acceptable exchange agent agreement which will set
forth the duties, responsibilities and obligations of the Exchange Agent. The
Exchange Agent shall, pursuant to irrevocable instructions, deliver the EZCORP
Shares contemplated to be issued pursuant to Section 0, out of the Exchange
Fund. Except as contemplated by Section 3.2(f) hereof, the Exchange Fund shall
not be used for any other purpose.
          (b) Exchange Procedures. As promptly as practicable after the
Effective Date (but in any event within five business days after the Effective
Date), EZCORP shall cause the Exchange Agent to mail to each holder of record of
a certificate or certificates which immediately prior to the Effective Date
represented outstanding shares of Company’s common stock (the “Certificates”)
(1) a letter of transmittal (which shall be in customary form and shall specify
that delivery shall be effected, and risk of loss and title to the Certificates
shall pass, only upon proper delivery of the Certificates to the Exchange Agent)
and (2) instructions for use in effecting the surrender of the Certificates in
exchange for cash and certificates representing EZCORP Shares. Upon surrender to
the Exchange Agent of a Certificate for cancellation, together with such letter
of transmittal, duly executed and completed in accordance with the instructions
thereto, and such other documents as may be reasonably required pursuant to such
instructions, the holder of such Certificate shall be entitled to receive in
exchange therefor cash and a certificate representing that number of whole
EZCORP class A non-voting common stock which such holder has the right to
receive in respect of the shares of Company’s common stock formerly represented
by such Certificate (after taking into account all shares of the Company’s
common stock then held by such holder) to which such holder is entitled pursuant
to Section 0 (the EZCORP Shares and cash being, collectively, the “Merger
Consideration”), and the Certificate so surrendered shall forthwith be canceled.
In the event of a transfer of ownership of shares of Company common stock which
is not registered in the transfer records of the Company, the applicable Merger
Consideration may be issued to a transferee if the Certificate representing such
shares of Company common stock is properly endorsed and presented to the
Exchange Agent, accompanied by all documents required

 



--------------------------------------------------------------------------------



 



to evidence and effect such transfer and by evidence satisfactory to EZCORP that
any applicable share transfer taxes have been paid. Until surrendered as
contemplated by this Section, each Certificate shall be deemed at all times
after the Effective Date to represent only the right to receive upon such
surrender the applicable Merger Consideration. No interest shall be paid or
shall accrue on the cash payable upon surrender of any Certificate.
          (c) No Further Rights in Company Common Stock. The Merger
Consideration paid and issued (and represented by certificates delivered) upon
conversion of the shares of the Company’s common stock in accordance with the
terms hereof shall be deemed to have been issued in full satisfaction of all
rights pertaining to such shares of the Company’s common stock.
          (d) No Fractional Shares. No certificates or scrip representing
fractional EZCORP class A non-voting common stock shall be issued upon the
surrender for exchange of Certificates. In lieu of any such fractional share,
each holder of Company common stock who would otherwise have been entitled to a
fraction of a EZCORP class A non-voting common stock upon surrender of
Certificates for exchange shall be entitled to have the number of shares such
holder is to receive rounded up to the next whole number of shares.
          (e) Termination of Exchange Fund. Any portion of the Exchange Fund
which remains undistributed to the holders of shares of Company common stock for
twelve months after the Effective Date shall be delivered to EZCORP, upon
demand, and any holders of shares of Company common stock who have not
theretofore complied with this Section 0 shall thereafter look only to EZCORP
for the applicable Merger Consideration. Any portion of the Exchange Fund
remaining unclaimed by holders of shares of Company common stock as of a date
which is immediately prior to such time as such amounts would otherwise escheat
to or become property of any government entity shall, to the extent permitted by
applicable Law, become the property of EZCORP free and clear of any claims or
interest of any person previously entitled thereto.
          (f) No Liability. None of EZCORP, Merger Sub, or the Company shall be
liable to any holder of shares of Company common stock for any such Merger
Consideration delivered to a public official pursuant to any abandoned property,
escheat or similar Laws.
          (g) Lost Certificates. If any Certificate shall have been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the person
claiming such Certificate to be lost, stolen or destroyed and, if required by
the Company, the posting by such person of a bond, in such reasonable amount as
the Company may direct, as indemnity against any claim that may be made against
it with respect to such Certificate, the Exchange Agent will issue in exchange
for such lost, stolen or destroyed Certificate, the applicable Merger
Consideration.
          3.3 Additional Consideration.
          (a) The parties contemplate that some or all of the EZCORP Shares will
be offered for sale by the Company shareholders listed on Schedule 1 (the
“Selling EZCORP Shareholders”) shortly after the Registration Statement becomes
effective. The Selling EZCORP Shareholders will be offered the opportunity to
sell 401,489 shares in one or more block trades or negotiated transactions
through Stephens, Inc. The Selling EZCORP Shareholders will also be offered the
opportunity to sell their remaining EZCORP Shares in second and subsequent block
trades or negotiated transactions after the sale of the initial 401,489 shares
is executed. The Selling EZCORP Shareholders will cause the EZCORP Shares that
they wish to sell to be deposited with Stephens, Inc., as soon as practicable
after Closing. Stephens, Inc., or another broker designated by the Company will
sell the shares so deposited within five business days of the effective date of
the Registration Statement. Promptly after the settlement date for the sale of

 



--------------------------------------------------------------------------------



 



the 401,489 shares by Stephens, Inc., Stephens, Inc., will notify EZCORP and the
Selling EZCORP Shareholders of the per share sales price of the shares. To the
extent that the average sales price per share of the initial 401,489 shares
(after deducting any commissions, expenses or discounts paid with respect to the
sale) is less than the closing market price per share of EZCORP’s class A
non-voting common stock on the business day immediately prior to the Closing
Date (the “Sale Discount”), EZCORP will pay Sale Discount times 401,489 to the
Selling EZCORP Shareholders, pro rata according to the number of shares sold on
behalf of each Selling EZCORP Shareholder. EZCORP will cause the payment in
respect of the Sale Discount to be made within three business days of the
settlement date of the shares so sold.
          3.4 Stock Transfer Books. At the Effective Date, the stock transfer
books of the Company shall be closed and there shall be no further registration
of transfers of shares of Company common stock thereafter on the records of the
Company. From and after the Effective Date, the holders of Certificates
representing shares of Company common stock outstanding immediately prior to the
Effective Date shall cease to have any rights with respect to such shares of
Company common stock, except as otherwise provided in this Agreement or by Law.
On or after the Effective Date, any Certificates presented to the Exchange Agent
or EZCORP for any reason shall be converted into the applicable Merger
Consideration.
          3.5 Closing Certificates. At the Closing, (a) EZCORP shall deliver to
the Company a certificate, in form and substance satisfactory to the Company and
signed by its Chief Executive Officer and Chief Financial Officer, certifying in
reasonable detail the calculation of the amount of fully diluted EZCORP
non-voting common stock on the Closing Date, together with all supporting
materials used in such calculation, and (b) the Company shall deliver to EZCORP
a certificate, signed by its Chief Executive Officer and Chief Financial
Officer, certifying in reasonable detail the calculation of the aggregate number
of Company common stock, including common stock issued and outstanding
immediately prior to the Effective Date.
          3.6 Changes in Capitalization. If, between the date of this Agreement
and the Effective Date, the outstanding shares of the EZCORP’s class A
non-voting common stock or the Company’s common stock are changed into a
different number or class of shares by means of any stock split, division or
subdivision of shares, stock dividend, reverse stock split, consolidation of
shares, reclassification, recapitalization or other similar transaction, then
the Merger Consideration shall be appropriately adjusted; provided that no
adjustment shall be made under this Section if the number of outstanding shares
of the Company’s common stock increases as a result of the exercise of the
Company’s stock options, warrants, conversion rights or other rights to acquire
the Company’s common stock.
          3.7 Appraisal Shares. No more than ten (10) days after to the
Effective Date, the Surviving Corporation shall give notice in writing to each
holder of Appraisal Shares in the form required by Section 1322 of the FBCA.
Within forty (40) days after the date on which notice is mailed, each holder of
Appraisal Shares must either accept the Company’s offer as stated in the
Company’s notice or, if the offer is not accepted, such shareholder’s estimated
fair value of the shares of the Company common stock and a demand for the
payment of such shareholder’s estimated value plus interest. If any holder of
Appraisal Shares fails to respond as provided in this Section 3.6, then such
shareholder shall have waived, in accordance with the FBCA, the right to demand
appraisal with respect to the shares of the Company common stock.
     4 Conduct Pending Closing.
          4.1 From the date of this Agreement until Closing, the Company will

 



--------------------------------------------------------------------------------



 



          (a) conduct its business only in the Ordinary Course unless otherwise
expressly approved by EZCORP in writing (which approval will not be unreasonably
withheld conditioned or delayed);
          (b) use its reasonable best efforts to preserve intact the current
business organization of the Company, keep available the services of the current
officers, employees, and agents of the Company, and maintain the relations and
good will with suppliers, customers, landlords, creditors, employees, agents,
and others having business relationships with the Company;
          (c) disclose to EZCORP the estimated cost of receiving a fairness
opinion from a third party as to this Agreement and the terms hereof;
          (d) confer with EZCORP concerning operational matters of a material
nature;
          (e) provide to EZCORP copies of the Company’s unaudited interim
financial statements for each three month period ended March 31, June 30 and
September 30 of each fiscal year from the date of this Agreement until its
Closing or termination; together with internally prepared supplemental notes
concerning the status of the Company’s assets and liabilities for the interim
three month periods, which interim financial statements shall be prepared in
accordance with generally accepted accounting principles maintained and applied
on a consistent basis throughout the indicated periods, and fairly present the
financial condition and results of operation of the Company at the dates and for
the relevant periods indicated, except that the interim unaudited financial
statements do not include footnotes and certain financial presentations normally
required under generally accepted accounting principles; and
          (f) Notwithstanding anything to the contrary set forth in this
Agreement, no party to this Agreement will be required to undertake and/or
comply with any covenant, obligation, request or otherwise undertake any action
required by this Agreement, if doing so would be, or be deemed to be, in
violation of any Laws, based upon the reasonable advice of such party’s legal
counsel.
          4.2 Prior to Closing, the Company, Merger Sub and EZCORP will
cooperate in obtaining every consent, approval, ratification, waiver or other
authorization (“Consent”) necessary under any Contract, Order, License, Law or
restriction to which the Company or EZCORP is subject or a party to the extent
failure to obtain any such Consent would have a Material Adverse Effect as a
result of the Closing and consummation of this Agreement.
     5 Representations and Warranties by the Company.
     The Company represents and warrants that, except as set forth in the
attached Disclosure Schedule, which Disclosure Schedule shall be deemed to be
representations and warranties as if made hereunder:
          5.1 Enforceability. The Company has all necessary power and authority
to enter into and, subject to the requisite approval by the Company’s
shareholders, consummate the transactions contemplated by this Agreement in
accordance with its terms. This Agreement is a valid and binding obligation of
the Company, enforceable against it in accordance with its terms.
          5.2 Organization and Qualification. The Company is a corporation duly
organized and validly existing under the Laws of the State of Florida. The
Company is qualified to transact business as a domestic or foreign corporation
or organization in every jurisdiction where the failure to so qualify would have
a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



          5.3 Conflicting Obligations on Execution. The execution and delivery
of this Agreement do not: (a) conflict with or violate any provisions of, or
result in the maturation or acceleration of, any obligations under any Contract,
Order, License, Law or restriction to which the Company is subject or a party to
the extent such conflict or violation has a Material Adverse Effect; or
(b) violate any restriction or limitation, or result in the termination, or loss
of any right (or give any third party the right to cause such termination or
loss), of any kind to which they are bound or have to the extent such violation,
termination or loss has a Material Adverse Effect, other than the Credit
Facility and certain Leases.
          5.4 Capitalization. The capitalization of the Company as set forth in
the Investor Listing dated December 31, 2007 (“Cap Table”) and delivered to
EZCORP is complete and accurate as of the execution of this Agreement. There are
no outstanding options, warrants, convertible securities or other rights to
subscribe for or acquire any capital stock or securities convertible into
capital stock of the Company, other than as set forth in the Cap Table. All
capital stock has been issued in compliance with applicable federal and state
securities Laws.
          5.5 Organizational Documents. True, correct and complete copies of the
articles of incorporation, by-laws and other organizational documents, as
amended, of the Company have been delivered to EZCORP. Except as provided in
this Agreement, there has been no change in the rights, preferences or other
terms of the Company’s capital stock since the filing of the Company’s Amended
and Restated Articles of Incorporation with the Secretary of State of Florida on
September 10, 2001.
          5.6 Financial Statements. The Company has provided to EZCORP true and
complete copies of the Company’s audited Financial Statements for the fiscal
years ending December 31, 2006, 2005 and 2004, and a draft of the Company’s
Financial Statements for the fiscal year ended December 31, 2007. Within seven
(7) days from the execution of this Agreement, the Company shall provide to
EZCORP audited Financial Statements for the fiscal year ended December 31, 2007
(“the 2007 Financial Statements”), which Financial Statements shall reflect no
Material Adverse Change from the information presented in the draft of the
Company’s Financial Statements for the fiscal year ended December 31, 2007,
which was delivered to EZCORP on May 27, 2007, and unaudited interim financial
statements for the three month periods ended March 31, 2008 and 2007, together
with internally prepared supplemental notes concerning the status of the
Company’s assets and liabilities for the interim three month periods. The
Company’s Financial Statements and other books and records of account accurately
reflect all of the assets, liabilities, transactions and results of operations
of the Company, and the Financial Statements have been prepared based upon and
in conformity therewith. The Financial Statements have been prepared in
accordance with generally accepted accounting principles maintained and applied
on a consistent basis throughout the indicated periods, and fairly present the
financial condition and results of operation of the Company at the dates and for
the relevant periods indicated, except that interim unaudited Financial
Statements do not include footnotes and certain financial presentations normally
required under generally accepted accounting principles.
          5.7 Licenses. The Company possesses all Licenses as are necessary for
the consummation of the transactions contemplated hereby or the conduct of its
business or operations where the failure to have such License would have a
Material Adverse Effect. Neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will result in the
revocation, or an adverse change in the terms or conditions, of any of the
Licenses, to the extent such revocation or adverse change has a Material Adverse
Effect, and all Licenses shall continue in full force and effect in accordance
with their present terms unaffected by the consummation of the transactions
contemplated hereby.
          5.8 Litigation. There are no claims, lawsuits, actions, arbitrations
or other proceedings or governmental investigations (collectively, “Claims”)
pending with respect to this Agreement and the transactions contemplated hereby.
The Company has not received written notice of any Claims, which would have a
Material Adverse Effect, pending or against the Company or any of its officers,
directors, employees or affiliates involving, affecting or relating to the
Company or the transactions contemplated by this Agreement, nor have any such
matters been threatened against the Company. There

 



--------------------------------------------------------------------------------



 



are no outstanding judgments, orders, injunctions, decrees, stipulations or
awards (whether rendered by a court or administrative agency, or by arbitration)
regarding the Company.
          5.9 Compliance With Law. To the Knowledge of the Company, the conduct
of the Company’s business does not violate, and the Company is not in default
under, any Law or Order.
          5.10 Brokerage. The Company has not incurred, nor made commitment for,
any brokerage, finder’s or similar fee in connection with the transaction
contemplated by this Agreement, other than to Stephens Inc. and to JMP
Securities, Inc.
          5.11 No Material Adverse Change. Since December 31, 2007, there has
not been any Material Adverse Change, and no event has occurred or circumstance
exists that may result in a Material Adverse Effect.
          5.12 Representations and Warranties True and Correct. The
representations and warranties contained herein, and all other documents,
certifications, materials and written statements or information given to the
Merger Sub or EZCORP by or on behalf of the Company or disclosed on the
Disclosure Schedule, do not include any untrue statement of a material fact or
omit to state a material fact required to be stated herein or therein in order
to make the statements herein or therein, in light of the circumstances under
which they are made, not misleading.
     6 Merger Sub’s and EZCORP’s Representations and Warranties.
     The Merger Sub and EZCORP represent and warrant that:
          6.1 Organization. The Merger Sub is a corporation duly organized and
validly existing under the laws of the State of Florida. EZCORP is a corporation
duly organized and validly existing under the laws of the State of Delaware.
          6.2 Enforceability; Conflicting Obligations. This Agreement and all
other agreements of the Merger Sub and EZCORP contemplated hereby are or, upon
the execution thereof, will be the valid and binding obligations of the Merger
Sub and EZCORP enforceable against it in accordance with their terms. The
execution and delivery of this Agreement do not, the issuance and delivery of
the EZCORP Shares will not, and the consummation of the purchase of the Shares
will not, conflict with or violate any provision of the articles of organization
of the Merger Sub or EZCORP, nor any provisions of, or result in the
acceleration of, any obligation of the Merger Sub or EZCORP.
          6.3 Authorization. The Merger Sub and EZCORP has all necessary
corporate power and authority to enter into and perform the transactions
contemplated herein in accordance with the terms and conditions hereof. The
execution and delivery of this Agreement, and the performance by the Merger Sub
and EZCORP of their obligations contained herein, have been duly approved by the
Merger Sub and EZCORP.
          6.4 Brokerage. The Merger Sub and EZCORP have not incurred, nor made
commitment for, any brokerage, finder’s or similar fee in connection with the
transactions contemplated by this Agreement.
          6.5 Litigation. There is no litigation, proceeding or governmental
investigation pending, or to the Merger Sub’s or EZCORP’s knowledge, threatened
against or relating to the transactions contemplated herein.

 



--------------------------------------------------------------------------------



 



          6.6 Isuance of EZCORP Shares. The EZCORP Shares to be exchanged for
the Company’s common stock will, when delivered to the Company’s shareholders,
be validly issued, fully paid, non-assessable and not subject to any pre-emptive
rights.
          6.7 Funds Available. Each of EZCORP and Merger Sub is solvent and, at
Closing, EZCORP will have all funds in place necessary to pay and deliver the
cash portion of the Merger Consideration as contemplated hereby without any
contingencies existing. As of the date hereof there are, and as of the Effective
Date there will be, sufficient authorized and unissued shares of EZCORP’s class
A non-voting common stock to enable EZCORP to issue and deliver the portion of
the Merger Consideration consisting of EZCORP Shares as contemplated hereby.
          6.8 Financial Reports and SEC Documents. EZCORP’s Annual Report on
Form 10-K for the fiscal year ended September 30, 2007, and all other reports,
registration statements, definitive proxy statements or information statements
filed or to be filed by it with the SEC subsequent to September 30, 2007 under
the Securities Act of 1933, as amended (the “Securities Act”), or under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), in the form
filed together with any amendments required to be made with respect thereto,
that were required to be filed with any applicable Governmental Authority under
any applicable Law (collectively, “SEC Documents”) as of the date filed,
(a) complied in all material respects with the applicable requirements under the
Securities Act or the Exchange Act, as the case may be, and (b) did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; and each
of the balance sheets or statements of condition contained in or incorporated by
reference into any such SEC Document (including the related notes and schedules
thereto) fairly presents the consolidated financial position of EZCORP as of its
date, and each of the statements of income or results of operations and changes
in shareholders’ equity and cash flows or equivalent statements in such SEC
Documents (including any related notes and schedules thereto) fairly present the
consolidated results of operations, changes in shareholders’ equity and cash
flows, as the case may be, of EZCORP for the periods to which they relate, in
each case in accordance with generally accepted accounting principles
consistently applied during the periods involved, except in each case as may be
noted therein, subject to normal year-end audit adjustments and the absence of
footnotes in the case of unaudited statements.
          6.9 Representations and Warranties True and Correct. The
representations and warranties contained herein, and all other documents,
certifications, materials and written statements or information given to the
Company by or on behalf of the Merger Sub and EZCORP or disclosed on the
Disclosure Schedule, do not include any untrue statement of a material fact or
omit to state a material fact required to be stated herein or therein in order
to make the statements herein or therein, in light of the circumstances under
which they are made, not misleading.
     7 Additional Agreements.
          7.1 Hart-Scott-Rodino. The Merger Sub, EZCORP and the Company will
file any Notification and Report Forms and related material that it may be
required to file with the Federal Trade Commission and the Antitrust Division of
the United States Department of Justice under the Hart-Scott-Rodino Act, will
use its commercially reasonable efforts to obtain an early termination of the
applicable waiting period, and will make any further filings pursuant thereto
that may be necessary, proper, or advisable in connection therewith. The fees
and expenses of any such filing shall be borne 50% by EZCORP and 50% by the
Company.
          7.2 Release of Thedford Employment Agreement at Closing. At Closing,
the Company shall deliver to EZCORP an unconditional release of John Thedford
from all of his obligations under the Employment Agreement between the Company
and Mr. Thedford effective as of January 1, 2007, and an unconditional release
of the Company by Mr. Thedford from all of the Company’s obligations under the
Employment Agreement between the Company and Mr. Thedford effective as of
January 1, 2007. The Company acknowledges that EZCORP intends to employ
Mr. Thedford as an executive of

 



--------------------------------------------------------------------------------



 



Texas EZPAWN, L.P., immediately after Closing.
          7.3 Section 382 Opinion. On or before June 30, 2008, the Company shall
deliver to EZCORP an opinion from the Company’s auditor, McGladrey & Pullen,
LLC, to the effect that, based on the procedures performed and the facts and
assumptions set forth in the opinion, the auditor has concluded that the Company
should not have experienced an ownership change, as defined in Section
382(g)(1), during the period beginning January 1, 1998 and ending December 31,
2007, no event has occurred that caused or would cause an ownership change the
Company under 26 U.S.C. § 382 and federal regulations adopted thereunder (the
“382 Opinion”), together with the auditors’ work papers and supporting
information, whether created by the Company or by its auditors, relating to the
382 Opinion.
          7.4 Registration Statement.
          (a) As promptly as practicable after the execution of this Agreement,
EZCORP shall prepare and file with the SEC a registration statement on Form S-3
or such other form as appropriate to register the EZCORP Shares (together with
any amendments thereof or supplements thereto, the “Registration Statement”).
EZCORP shall use its reasonable best efforts to respond as promptly as
practicable to any comments of the SEC with respect thereto and to cause the
Registration Statement to be declared effective by the SEC. EZCORP shall take
all or any action required under any applicable federal or state securities laws
in connection with the issuance of the EZCORP Shares. The Company shall furnish
all information concerning the Company as EZCORP may reasonably request in
connection with such actions and the preparation of the Registration Statement.
EZCORP shall advise the Company in writing as promptly as practicable after
(1) the Registration Statement has been declared effective by SEC, (2) any
supplement or amendment to the Registration Statement has been filed, (3) the
issuance of any stop order with respect to the Registration Statement, (4) the
suspension of the qualification of the EZCORP’s Shares covered thereby for
offering or sale in any jurisdiction, or (5) the receipt of any request by the
SEC for amendment of the Registration Statement or comments thereon and
responses thereto or requests by the SEC for additional information, and EZCORP
shall promptly provide to the Company copies of all correspondence between
EZCORP or any of its representatives or advisors and the SEC.
          (b) The information supplied by EZCORP for inclusion in the
Registration Statement shall not, at (1) the time the Registration Statement
becomes effective under the Securities Act and (2) the Effective Date, contain
any untrue statement of a material fact or fail to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. If, at any time prior to the Effective Date, any event or
circumstance relating to EZCORP or any EZCORP subsidiary, or their respective
officers or directors, that should be set forth in an amendment or a supplement
to the Registration Statement should be discovered by EZCORP, EZCORP shall
promptly inform the Company thereof. All documents that EZCORP is responsible
for filing with the SEC in connection with the Merger or the other transactions
contemplated by this Agreement will comply as to form and substance in all
material respects with the applicable requirements of the Securities Act and the
rules and regulations thereunder and the Exchange Act and the rules and
regulations thereunder.

 



--------------------------------------------------------------------------------



 



          (c) The information supplied by the Company for inclusion in the
Registration Statement shall not, at (1) the time the Registration Statement
becomes effective under the Securities Act and (2) the Effective Date, contain
any untrue statement of a material fact or fail to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. If, at any time prior to the Effective Date, any event or
circumstance relating to the Company or any Company subsidiary, or their
respective officers or directors, that should be set forth in an amendment or a
supplement to the Registration Statement should be discovered by the Company,
the Company shall promptly inform EZCORP.
          7.5 Company Disclosure Statement.
          (a) The Company shall prepare and mail to its shareholders a proxy or
other appropriate disclosure statement (the “Disclosure Statement”) with respect
to the conversion of its capital stock to common stock and approval of the
Merger and this Agreement. EZCORP shall furnish all information concerning
EZCORP as the Company may reasonably request in connection with such actions and
the preparation of the Disclosure Statement. The Company will provide EZCORP and
Merger Sub drafts of, and solicit EZCORP’s and Merger Sub’s comments on, the
Disclosure Statement prior to delivering the Disclosure Statement to its
shareholders.
          (b) The Proxy Statement shall include a copy of the fairness opinion
identified in 9.4.
          7.6 The Company shall use its reasonable best efforts to obtain the
approval of a majority of shareholders eligible to vote thereon of the
conversion of all of the Company’s issued and outstanding capital stock to
common stock, the Merger, and this Agreement.
          7.7 Listing of Shares. Prior to the Effective Date, EZCORP shall file
with the NASDAQ Stock Market such notices, forms and other documents as may be
required to cause the EZCORP Shares to be listed and approved for quotation on
the NASDAQ Global Select market as of the Effective Date.
          7.8 Section 16 Matters. Prior to the Effective Date, EZCORP shall use
its reasonable best efforts to cause any acquisitions of EZCORP capital stock
resulting from the Merger from each person who may be subject to the reporting
requirements of Section 16 of the Exchange Act with respect to EZCORP following
the Effective Date, to be exempt under Rule 16b-3 promulgated under the Exchange
Act.
          7.9 Public Announcements. EZCORP and Merger Sub will provide the
Company drafts of, and solicit the Company’s comments on, any press release or
other public statements with regards to the Merger or this Agreement prior to
making the release or public statement.
     8 Conditions Precedent to Merger Sub’s and EZCORP’s Obligation to Close.
     The obligation of the Merger Sub and EZCORP to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction and
fulfillment of each of the following express conditions precedent prior to and
on the Closing Date (any of which may be waived by Merger Sub, in whole or in
part):
          8.1 Approval by the Company. The holders of a majority of the
outstanding common stock of the Company shall have voted in favor of the Merger,
including all shares of common stock issuable upon conversion of all other
classes of capital stock to common stock.

 



--------------------------------------------------------------------------------



 



          8.2 Conversion of Capital Stock. Prior to the vote by the Company’s
shareholders on whether to approve the merger, all shares of capital stock or
convertible securities of the Company shall have been converted into shares of
common stock of the Company.
          8.3 Hart-Scott-Rodino. All applicable waiting periods (and any
extensions thereof) under the Hart-Scott-Rodino Act shall have expired or
otherwise been terminated and the Merger Sub, EZCORP and the Company shall have
received all authorizations, consents, and approvals of governments and
governmental agencies.
          8.4 Representation and Warranties. All the representations and
warranties in this Agreement made by the Company (except those contained in
Section 5.2) must be accurate in all material respects as of the Closing Date as
if made on the Closing Date.
          8.5 Performance of Covenants and Obligations. The Company shall have
performed and complied with all of its covenants and obligations under this
Agreement, including but not limited to the applicable additional agreements
contained in Section 0, which are to be performed or complied with by it prior
to or on the Closing Date.
          8.6 Material Adverse Change. From and after the date of this Agreement
and until the Closing Date, the Merger Sub and EZCORP shall have reasonably
determined that there has been no Material Adverse Change.
          8.7 Consent. The Company shall have obtained every Consent necessary
under any Contract, Order, License, Law or restriction to which the Company is
subject or a party to the extent failure to obtain any such Consent would have a
Material Adverse Effect as a result of the Closing and consummation of this
Agreement.
     9 Conditions to the Company’s Obligation to Close.
     The obligation of the Company to consummate the transactions contemplated
by this Agreement, including the Tender Offer, shall be subject to the
satisfaction and fulfillment, prior to and on the Closing Date, of the following
express conditions precedent (any of which may be waived by the Company, in
whole or in part):
          9.1 Approval by the Merger Sub. The holder of the outstanding Class B
voting common stock of EZCORP and a majority of the outstanding common stock of
the Merger Sub shall have voted in favor of the Merger.
          9.2 Representations and Warranties. All the representations and
warranties in this Agreement made by the Merger Sub and EZCORP must be accurate
in all material respects as of the Closing Date as if made on the Closing Date.
          9.3 Performance of Covenants and Obligations. The Merger Sub and
EZCORP shall have performed and complied with all of its material covenants and
obligations under this Agreement, including but not limited to the additional
agreements contained in Section 0, which are to be performed or complied with by
it prior to or on the Closing Date.
          9.4 Payment of Purchase Price. The Merger Sub shall have caused the
payments to be made and the EZCORP Shares to be delivered as described in
Section 2 hereof.

 



--------------------------------------------------------------------------------



 



          9.5 Fairness Opinion. The Company shall have received a fairness
opinion from a third party as to this Agreement and the terms hereof.
          9.6 Board Approval. The Company’s Board of Directors shall have
approved the execution and delivery of this Agreement and recommended to the
Company’s shareholders that the transactions contemplated herein be approved.
          9.7 Shareholder Approval. Holders of a majority of each outstanding
series of capital stock of the Company shall have approved the conversion of
such shares into common stock of the Company prior to the Merger and shall have
approved the Merger.
          9.8 Hart-Scott-Rodino. All applicable waiting periods (and any
extensions thereof) under the Hart-Scott-Rodino Act shall have expired or
otherwise been terminated and the Merger Sub, EZCORP and the Company shall have
received all authorizations, consents, and approvals of governments and
governmental agencies.
          9.9 Registration Statement and Related Matters. The Registration
Statement shall have been declared effective by the SEC under the Securities
Act, no stop order suspending the effectiveness of the Registration Statement
shall have been issued by the SEC and no proceeding for that purpose shall have
been initiated by the SEC and not concluded or withdrawn, the EZCORP Shares
shall have been approved for listing on the NASDAQ Global Select Market, and
EZCORP shall have provided to the Company a certificate, signed by a duly
authorized officer of EZCORP, to the effect that the foregoing conditions set
forth in this Section 9.8 have been satisfied.
     10 Termination.
          10.1 This Agreement may, by written notice given prior to or at
Closing, be terminated:
          (a) By either the Merger Sub or the Company if a material breach of
any provision of this Agreement has been committed by the other party and such
breach has not been waived or cured (if such breach is capable of being cured
within 15 days after the breaching party’s receipt of written notice thereof;
          (b) (1) by the Merger Sub or EZCORP if any of the conditions in
Section 0 have not been satisfied as of the Closing Date, or if, prior to that
time, satisfaction of a condition is or becomes impossible (unless the failure
to satisfy the condition results primarily from the Merger Sub or EZCORP itself
breaching any representation, warranty, or covenant contained in this Agreement)
and Merger Sub or EZCORP has not waived such condition on or before the Closing
Date; or (2) by the Company if any of the conditions in Section 8.7 have not
been satisfied as of the Closing Date, or if, prior to that time, satisfaction
of a condition is or becomes impossible (unless the failure to satisfy the
condition results primarily from the Company breaching any representation,
warranty, or covenant contained in this Agreement) and the Company has not
waived such condition on or before the Closing Date;
          (c) By EZCORP if the Company receives from the holders of more than
10% of its issued and outstanding shares of capital stock valid and enforceable
notices of their intent to demand for payment for their shares pursuant to FBCA
Section 1321;
          (d) by mutual consent of the Merger Sub, EZCORP and the Company;

 



--------------------------------------------------------------------------------



 



          (e) by any of the Merger Sub, EZCORP or the Company if the Closing has
not occurred (other than through the failure of any party seeking to terminate
this Agreement to comply fully with its obligations under this Agreement) on or
before August 8, 2008; and
          (f) by the Company if the conversion of the Company’s issued and
outstanding capital stock to common stock, the Merger or this Agreement shall
fail to receive the requisite votes for approval by the shareholders of the
Company at the shareholders’ meeting to be held pursuant to Section 7.6 hereof.
     11 Indemnification.
          11.1 Survival of Representations. All covenants and obligations in
this Agreement and the Disclosure Schedule shall survive the Closing for a
period of one year. The right to indemnification, payment of damages or any
other remedy based on such representations, warranties, covenants and
obligations will not be affected by any investigation conducted with respect to,
or any Knowledge acquired (or capable of being acquired) at any time, whether
before or after the execution and delivery of this Agreement or the Closing
Date, with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation. The waiver of any condition
based on the accuracy of any representation or warranty, or on the performance
of or compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants, and obligations.
          11.2 Indemnification.
          (a) The Company will indemnify and hold harmless the Merger Sub and
EZCORP for, and will pay to the Merger Sub and EZCORP the amount of, any loss
liability, claim, damage, expense or deficiency including, but not limited to,
reasonable attorneys’ fees and other costs and expenses from or in connection
with:
          (1) Any material breach of any representation or warranty made by the
Company in this Agreement, the Disclosure Schedule and any other certificate or
document delivered by the Company pursuant to this Agreement; or
          (2) Any material breach by the Company of any covenant or obligation
of the Company in this Agreement.
          (b) The Merger Sub and EZCORP will indemnify and hold harmless the
Company for, and will pay to the Company the amount of, any loss, liability,
claim, damage, expense or deficiency including, but not limited to, reasonable
attorneys’ fees and other costs and expenses from or in connection with:
          (1) Any material breach of any representation or warranty made by the
Merger Sub or EZCORP in this Agreement and any other certificate or document
delivered by Merger Sub or EZCORP pursuant to the Agreement; or
          (2) Any material breach by the Merger Sub or EZCORP of any covenant or
obligation of the Merger Sub or EZCORP in this Agreement.
     12 Miscellaneous.
          12.1 Further Assurances. Each party hereto from time to time
hereafter, and upon request, shall execute, acknowledge and deliver such other
instruments as reasonably may be required to more effectively carry out the
terms and conditions of this Agreement.

 



--------------------------------------------------------------------------------



 



          12.2 Payment of A-2 Dividend. The parties acknowledge and understand
that this Agreement contemplates payment of the accrued unpaid dividend on the
A-2 shares in cash at the time of conversion of said shares to common, as
provided in the Amended and Restated Articles of Incorporation of the Company.
          12.3 Benefit and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their heirs, successors, assignees,
and beneficiaries in interest. The Merger Sub may assign this Agreement only to
affiliates that are 100% owned by EZCORP, Inc., EZPAWN Florida, Inc., or another
100% owned subsidiary of EZCORP, Inc.
          12.4 Governing Law. This Agreement shall be governed by and construed
in accordance with the internal Laws of the State of Florida (regardless of its
conflict of laws principles), and without reference to any rules of construction
regarding the party responsible for the drafting hereof.
          12.5 Expenses. Except as otherwise herein provided, all expenses and
costs incurred in connection with this Agreement or the transactions herein
provided for shall be paid by the party incurring such expenses and costs.
          12.6 Notices. All notices, demands, and communications provided for
herein or made hereunder shall be given in writing and shall be deemed given to
a party at the earlier of (a) when actually delivered to such party; (b) when
facsimile transmitted to such party to the facsimile number indicated for such
party below (or to such other facsimile number for a party as such party may
have substituted by notice pursuant to this Section); or (c) when mailed to such
party by registered or certified U.S. Mail (return receipt requested) or sent by
overnight courier, confirmed by receipt, and addressed to such party at the
address designated below for such party (or to such other address for such party
as such party may have substituted by notice pursuant to this Section):

         
 
  If to the Merger Sub:   Value Merger Sub, Inc.
 
      Attention: Connie Kondik, General Counsel
 
      1901 Capital Parkway
 
      Austin, Texas 78746
 
      Fax: (512) 314-3463
 
       
 
  If to EZCORP:   EZCORP, Inc.
 
      Attention: Connie Kondik, General Counsel
 
      1901 Capital Parkway
 
      Austin, Texas 78746
 
      Fax: (512) 314-3463
 
       
 
  With a copy to:   Lee Polson, Esq.
 
      Strasburger & Price, LLP
 
      600 Congress Avenue, Suite 1600
 
      Austin, Texas 78701
 
      Fax: (512) 536-5719
 
       
 
  If to the Company:   Value Financial Services, Inc.
 
      1063 Maitland Center Commons Blvd.
 
      Suite 200
 
      Orlando, Florida 32751
 
      Fax: (407) 339-6608
 
       
 
  With a copy to:   Jeffery Bahnsen, Esq.
 
      Greenberg Traurig, P.A.
 
      5100 Town Center Circle, Suite 400
 
      Boca Raton, FL 33486
 
      Fax: (561) 367-6250

 



--------------------------------------------------------------------------------



 



          12.7 Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, provided that all
such counterparts, in the aggregate, shall contain the signatures of all parties
hereto.
          12.8 Headings. All Section headings herein are inserted for
convenience only and shall not modify or affect the construction or
interpretation of any provision of this Agreement.
          12.9 Amendment, Modification and Waiver. This Agreement may not be
modified, amended or supplemented except by mutual written agreement of the
Merger Sub and the Company. Both the Merger Sub and the Company may waive in
writing any term or condition contained in this Agreement and intended to be for
its benefit; provided, however, that no waiver by either party, whether by
conduct or otherwise, in any one or more instances, shall be deemed or construed
as a further or continuing waiver of any such term or condition.
          12.10 Entire Agreement. This Agreement, any Exhibit attached hereto,
and the Disclosure Schedule represent the entire agreement of the parties with
respect to the subject matter hereof and supersede and replace any prior
understandings and agreements with respect to the subject matter hereof and no
provision or document of any kind shall be included in or form a part of such
agreement unless signed and delivered to the other party by the party to be
charged.
          12.11 Third Party Beneficiaries. No third parties are intended to
benefit from this Agreement, and no third party beneficiary rights shall be
implied from anything contained in this Agreement.
[signatures on following page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Merger Agreement to
be executed as of the date and year first above written.

          EZCORP, Inc.
    By:         Connie Kondik       Vice President      Value Merger Sub, Inc.
    By:         Connie Kondik       Vice President      Value Financial
Services, Inc.
    By:         John Thedford, President and      Chief Executive Officer     

 